Citation Nr: 0620840	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
thoracolumbar syndrome with possible radiculopathy of right 
leg and pes cavus with decreased sensation consistent with 
peripheral neuropathy, claimed as aching joints, as due to an 
undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dizziness as due to 
an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizures as due to 
an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for insomnia as due to 
an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches as due to 
an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for numbness of the 
hands as due to an undiagnosed illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for short term memory 
loss as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for nausea as due to an 
undiagnosed illness.

9.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, including service in Southwest Asia.  He also had 3 
months prior active duty service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO.  



REMAND

In October 2002, the veteran filed a claim to reopen claims 
for service connection for the following "undiagnosed 
illnesses": seizures, stiff and aching joints; insomnia; 
headaches; numbness of hands; short term memory loss; and 
dizziness.  In December 2002, the veteran filed a claim for 
service connection for hepatitis C.  In the October 2002 
statement, the veteran reported that he was treated at VAMC 
Birmingham and the VA outpatient clinic in Madison/Decatur 
"from 2002 to the present time."  The most recent VA 
medical records associated with the file are dated in 2002.  
The remainder of the treatment records must be obtained.  
38 C.F.R. § 3.159 (c) (2)(2005).  

Notice sent to the veteran in November 2002 in connection 
with the claims to reopen did not inform him of the evidence 
necessary to reopen his claims and does not fulfill the duty 
to notify under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005).  Specifically, the letter did not provide definitions 
of "new" or "material" in this particular context.  See 
Kent v. Nicholson, ___ Vet.App. ___, No. 04-181, 2006 U.S. 
Vet. App. LEXIS 151, (Mar. 31, 2006).  In fact, the letter 
from the RO cited the definition of "material" as in effect 
prior to August 2001.  The veteran submitted the current 
claim in November 2002, thus the revised definition is for 
application.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Id.  The RO 
must therefore provide a new notice letter to the veteran, 
informing him of the necessity of submitting new and material 
evidence in order to reopen his claims, and informing him of 
the definitions of new and material evidence as delineated in 
Kent.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence 
and information necessary to reopen the 
claims, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits.  

2.  Contact the VAMC in Birmingham and 
the Madison/Decatur VA outpatient clinic 
and obtain all of the veteran's treatment 
records from 2002 to the present.

3.  After completion of the foregoing, 
readjudicate the veteran's claims to 
reopen his claims for service connection.  
If new and material evidence exists, the 
RO should reopen the veteran's claims for 
service connection and readjudicate them 
on the merits.  The RO should also 
readjudicate the veteran's claim for 
service connection for hepatitis C on the 
merits.  If any determinations remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


